department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc pa genin-131987-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 6050p -------------------------- ----------------------------- -------------------------------------- ----------------------------------- ------------- ---------------------------------------- dear ---------------------------------- this letter responds to your request for information dated date regarding reporting cancellation of indebtedness under sec_6050p of the internal_revenue_code code specifically you request information concerning the reporting obligations under sec_1_6050p-1 for debt that was cancelled pursuant to a settlement agreement signed by a state appointed receiver and a group of creditors the effect of which was the elimination of the debtors’ obligations to the creditors we are pleased to provide the following general information sec_6050p of the code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure applicable entities include banks credit unions and any organization a significant trade of business of which is the lending of money see sec_6050p sec_1 6050p- d of the income_tax regulations regulations provides various exceptions to reporting cancellation of indebtedness under sec_6050p including certain bankruptcy discharges interest and nonprincipal amounts in lending transactions sec_1_6050p-1 of the regulations provides that solely for purposes of the reporting requirements of sec_6050p of the code a discharge_of_indebtedness is deemed to have occurred if and only if one of eight identifiable events takes place in the absence of one of these eight events a form 1099-c cancellation of debt does not have to be filed sec_1_6050p-1 provides the exclusive list of eight identifiable events that trigger the reporting requirement under sec_6050p we call your attention to three identifiable events sec_1_6050p-1 of the regulations provides that an identifiable_event is a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar genin-131987-09 proceeding in a federal or state court as described in sec_368 other than a discharge described in paragraph b i a of this section if the debts were rendered unenforceable in a receivership then the applicable entities must file the returns required under sec_6050p sec_1_6050p-1 of the regulations provides that an identifiable_event is a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration if however the agreement to discharge debt is not between an applicable_financial_entity and a debtor then sec_1_6050p-1 of the regulations does not apply sec_1_6050p-1 of the regulations provides that an identifiable_event is a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt according to sec_1_6050p-1 a creditor's defined policy includes both a written policy and the creditor's established business practice if the cancellation of indebtedness was not the result of a written policy or an established business practice of a creditor then sec_1_6050p-1 of the regulations does not apply this letter invites your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely james coffey gibbons branch chief procedure administration
